DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the behavior" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the mutual effect" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said pool system" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the big data" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation "the power consumption" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "the behavior" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the mutual effect" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said pool system" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
13 recites the limitation "the big data" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "the power consumption" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 16, 18 and 19, respectively the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shalon et al. (WO 2016/176169).
    	Per claim 1, Shalon et al. disclose a method for comprehensive monitoring, analysis and maintenance of water and equipment in swimming pools said method 
   	acquiring continuous data from acoustic sensors ([0084-0085]); propagating said data to an online remote server ([0072, 0127]), applying machine learning algorithms at the online remote server configured to incorporate the acquired data and provide recommendations and control parameters ([0084]), and
   	providing an online interface to access said recommendations for at least one of: pool owners, pool servicemen, pool maintenance companies, pool vendors and pool retail dealers ([0072]). 
  	Shalon et al. do not disclose wherein applying said machine learning algorithms comprising applying an acoustic model trained to learn behavior of said data acquired from said acoustic sensors and to identify at least one of a device failure, location of a failure, type of failure, and a mutual effect between/among devices/instruments undergoing failures and other devices/instruments in a pool system.
  	It is submitted that it would have been well within the purview of the skilled artisan to modify the method of Shalon et al. such that it includes wherein applying said machine learning algorithms comprising applying an acoustic model trained to learn behavior of said data acquired from said acoustic sensors and to identify at least one of a device failure, location of a failure, type of failure, and a mutual effect between/among devices/instruments undergoing failures and other devices/instruments in a pool system 
   	Per claim 9, Shalon et al. disclose a system for comprehensive monitoring, analysis and maintenance of water and equipment in swimming pools comprising:
  	acoustic sensors ([0084-0085]);
  	a local processing unit monitoring and accumulating data from said acoustic sensors ([0084-0085]), and
  	an online server, said online server receiving said data from said local processing unit ([0072, 0127]), applying machine learning algorithms to incorporate said acquired data and obtain an optimal policy for pool maintenance ([0084]), and providing an online interface for at least one of pool owners, pool servicemen, pool maintenance companies, pool vendors and pool retail dealers ([0072]).
  	Shalon et al. do not disclose wherein said machine learning algorithms comprising an acoustic model trained to learn behavior of said data acquired from said acoustic sensors and to identify at least one of a device failure, location of a failure, type of failure, and a mutual effect between/among devices/instruments undergoing failures and other devices/instruments in a pool system.
  	It is submitted that it would have been well within the purview of the skilled artisan to modify the system of Shalon et al. such that it includes wherein applying said machine learning algorithms comprising applying an acoustic model trained to learn 
   	Per claims 2 and 10, the method and system further comprising accumulating non-sensory data pertinent to at least one of:
e.    said pools’ design parameters and characteristics,
f.    said pools’ required maintenance procedures,
g.    said pools’ location and environmental conditions, and
h.    online weather forecasts and climatic data ([0083, 0087-0088, 0093]).
  	Per claims 3 and 11, wherein accumulating said data comprising accumulating at least part of the following data in respect to each swimming pool:
acoustic measurements ([0048]);
day of week and month of the year ([0093]);
number of users that day ([0080]);
data of water level ([0116]);
pressure ([0116, 0127]);

temperature ([0020, 0021];
water turbidity ([0023, 0055]);
aspects of pool design and environmental data ([0087]).
   	Per claims 4 and 12, wherein said data incorporated by said machine learning algorithms is raw data including output signals of said sensors ([0084]).
  	Per claims 5 and 13, wherein said online interface accommodating at least one of:
  	(g)    access to a comprehensive presentation of a specific pool's maintenance status and water quality parameters,
  	(h)    notifications of pool status,
  	(i)    warnings of malfunction, and recommendations for actions,
  	(j)    recommendations for pool maintenance action priorities,
  	(k)    access to a database of pool statistics, and
  	(l)    training and management of pool maintenance personnel to accomplish an optimal pool maintenance policy, in view of 
including a continuous rise in 
  	Per claims 7 and 15, wherein the acoustic model provides at least one of the following:
  	detection of anomalies or failures during normal pool function; analysis of abrupt changes in said data acquired from said acoustic sensors;
  	assessment of the functionality of said pool devices/instruments; and assessment of water flow-rate through pipes ([0082, 0084, 0092, 0097, 0101, 0116]).
  	Per claims 8 and 16, wherein said recommendations are recommendation actions including maintenance instructions for replacing/fixing devices/instruments, and performing maintainers operations ([0072, 0106]).
  	Per claim 17, wherein said acoustic sensors are passive acoustic sensors and/or active acoustic sensors (0084-0085]).
  	Per claim 18, wherein said data incorporated by said machine learning algorithms is raw data including output signals of said sensors ([0012, 0079, 0127]).
  	Per claim 19, wherein said local processing unit incorporates raw data including output signals of said sensors ([0012, 0079, 0127]).




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
02/13/21